
	
		I
		111th CONGRESS
		2d Session
		H. R. 5165
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title V of the Elementary and Secondary
		  Education Act of 1965 to provide grants to State educational agencies in order
		  to provide subgrants to eligible local entities to promote financial education
		  to students in the classroom.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Education in the Classroom
			 Act of 2010.
		2.Financial
			 education for students
			(a)In
			 generalSubpart 13 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7267 et seq.) is amended to read as
			 follows:
				
					13Financial
				Education for Students
						5531.Short
				titleThis subpart may be
				cited as the Financial Education in
				the Classroom Act.
						5532.Purpose and
				goals
							(a)PurposeThe
				purpose of this subpart is to promote and carry out economic and financial
				literacy among all students in kindergarten through grade 12 by awarding
				competitive grants to State educational agencies to improve the quality of
				student understanding of personal finance and economics.
							(b)GoalsThe
				goals of this subpart are the following:
								(1)To increase
				students’ knowledge of, and achievement in, economics and financial literacy to
				enable the students to become more productive and informed citizens.
								(2)To strengthen
				teachers’ understanding of, and competency in, economics and personal finance
				to enable the teachers to increase student mastery of economic and financial
				education principles and the practical application of those principles.
								(3)To assist State
				educational agencies in measuring the impact of education in economics and
				personal finances.
								(4)To encourage
				economic and financial education research and development, disseminate
				effective instructional materials, and promote replication of best practices
				and exemplary programs that foster economic and financial literacy.
								(5)To leverage and
				expand private and public support for economic education partnerships at
				national, State, and local levels.
								5533.Grants to
				State educational agencies for financial education for students
							(a)Grants to State
				educational agenciesFrom the
				funds appropriated under
				section 5536 to carry out this section for
				each fiscal year, the Secretary shall award grants, on a competitive basis, to
				State educational agencies to award subgrants to eligible local entities to
				develop and carry out programs that are designed to provide financial education
				to students in the classroom.
							(b)State
				educational agency uses of funds
								(1)In
				generalA State educational agency that receives a grant under
				this section—
									(A)shall—
										(i)use the grant
				funds to award subgrants, on a competitive basis, to eligible local entities,
				to develop and carry out financial education programs to assist students in
				kindergarten through grade 12 achieve financial literacy by teaching such
				students—
											(I)personal financial
				management skills; and
											(II)the basic
				principles involved with earning, spending, saving, investing, credit, and
				insurance; and
											(ii)reserve not less than 2 percent of the
				grant funds to provide State-wide professional development activities to
				prepare teachers and school administrators in economic and financial literacy;
				and
										(B)may reserve not more than 3 percent of the
				grant funds for—
										(i)administrative expenses, including ongoing
				technical assistance, training, monitoring, and dissemination of promising
				practices for eligible local entities that receive subgrants under this
				section; and
										(ii)conducting, in
				accordance with subsection (c)(2)(E), an evaluation of the financial education
				programs developed and carried out by such eligible local entities.
										(2)Subgrants to
				eligible local entities
									(A)ApplicationEach
				eligible local entity desiring a subgrant under this section shall submit an
				application to the State educational agency at such time, in such manner, and
				including such information as the State educational agency may reasonably
				require.
									(B)Application
				contentsEach application submitted under subparagraph (A) shall
				include—
										(i)a
				description of how the eligible local entity will use funds received under this
				section, including a description of the financial education program (in this
				subparagraph referred to as the proposed program) the entity plans
				to develop and carry out using the funds;
										(ii)a
				description of each partner in the eligible local entity;
										(iii)if the eligible
				local entity does not include a partnership with a small or large business
				described in
				subsection (g)(1)(F), a description
				of how the entity will collaborate with the business community to promote the
				connection between financial education and economic development;
										(iv)an identification
				of Federal, State, and local programs that the eligible local entity will
				coordinate with the proposed program to make the most effective use of public
				resources;
										(v)an
				evaluation of the community needs and available resources, and a description of
				how the proposed program will address those needs;
										(vi)if the eligible
				local entity plans to use volunteers, a description of how the entity will
				encourage and use individuals with appropriate financial literacy
				qualifications to serve as the volunteers;
										(vii)an assurance
				that the eligible local entity has experience, or promise of success, in
				developing, implementing, and providing high-quality financial education or
				personal finance education training or instruction; and
										(viii)such other
				information and assurances as the State educational agency may reasonably
				require.
										(C)Use of
				fundsAn eligible local entity that receives a subgrant under
				this section—
										(i)shall use funds
				made available under the subgrant to develop and carry out financial education
				programs to assist students in kindergarten through grade 12 achieve financial
				literacy by teaching such students—
											(I)personal financial
				management skills; and
											(II)the basic
				principles involved with earning, spending, saving, investing, credit, and
				insurance; and
											(ii)may use funds made available under the
				subgrant to—
											(I)develop or acquire
				financial educational materials, activities, or coursework, that have been
				integrated into the curricula of the schools served by the local educational
				agency of the eligible local entity; or
											(II)develop or carry
				out for teachers and administrators, professional development programs that use
				effective and innovative approaches to the teaching of financial education and
				personal finance.
											(D)Approval of
				local applicationThe State educational agency shall approve only
				those applications from eligible local entities that have developed plans that
				the State educational agency determines to be feasible and appropriate in order
				to achieve the desired purpose of the subgrants.
									(E)ConsiderationsIn
				awarding subgrants under this section, the State educational agency shall take
				into consideration—
										(i)whether the
				eligible local entities that will be awarded a subgrant under this section are
				equitably distributed among the different geographic regions of the State and
				serve urban and rural areas; and
										(ii)local educational agencies that may benefit
				from a subgrant under this subsection that are serving higher percentages or
				numbers of school-age children who are from low-income families, as compared to
				other such local educational agencies.
										(F)Permissive local
				match
										(i)In
				generalA State educational agency may require an eligible local
				entity to match the subgrant funds the entity receives under this section,
				except that such match may not be derived from other Federal funds.
										(ii)Sliding
				scaleThe amount of a match under clause (i)—
											(I)shall be
				established based on a sliding fee scale that takes into account the ability of
				the eligible local entity to obtain such matching funds; and
											(II)shall not exceed
				an amount equal to 50 percent of the cost of the activities supported under the
				sub­grant.
											(iii)In-kind
				contributionsEach State educational agency that requires an
				eligible local entity to match funds under this section shall permit the entity
				to provide all or any portion of such match in the form of in-kind
				contributions.
										(iv)ConsiderationNotwithstanding
				clause (i), a State educational agency shall not consider an eligible local
				entity’s ability to match funds when determining whether the entity will
				receive a subgrant under this section.
										(c)State
				educational agency Application
								(1)In
				generalEach State educational agency that desires to receive a
				grant under this section shall submit an application to the Secretary, at such
				time, in such manner, and including such information as the Secretary may
				reasonably require.
								(2)ContentsEach
				application submitted under paragraph (1) shall include—
									(A)a description of
				how the State educational agency will use funds received under this section,
				including—
										(i)how the State will
				use funds reserved for State-wide professional development activities under
				subsection (b)(1)(A)(ii); and
										(ii)how the State
				educational agency will select eligible local entities to receive subgrants
				under this section;
										(B)a description of
				how the State educational agency will assist local educational agencies in
				partnering with one of the entities described in subparagraphs (A) through (F)
				of subsection (g)(1) in order to become eligible local entities;
									(C)an identification of Federal and State
				programs that the State will coordinate with the programs developed and carried
				out by eligible entities that receive subgrants under this section to make the
				most effective use of public resources;
									(D)a description of
				the steps that the State educational agency will take to ensure that programs
				developed and carried out by the eligible local entities receiving subgrants
				under this section implement effective strategies, including by providing such
				entities ongoing technical assistance, training, monitoring, and dissemination
				of promising practices;
									(E)an assurance that the State educational
				agency will conduct an independent evaluation that is based on rigorous
				scientifically based research to assess—
										(i)the effectiveness
				of the programs developed and carried out by the eligible local entities
				receiving subgrants under this section; and
										(ii)the impact of
				economic and financial literacy education on students served by such programs ;
				and
										(F)such other
				information and assurances as the Secretary may reasonably require.
									(3)ApprovalIn
				approving applications submitted under paragraph (1), the Secretary
				shall—
									(A)to the extent
				feasible, ensure an equitable geographic distribution of grants awarded under
				this section; and
									(B)consider local educational agencies that
				may benefit from a subgrant under this section that are serving higher
				percentages or numbers of school-age children who are from low-income families,
				as compared to other such local educational agencies.
									(d)Duration of
				grantsGrants under this section may be awarded for a period of
				not less than 3 years and not more than 5 years.
							(e)Amount of
				grantsA grant awarded under this section may not be made in an
				amount that is less than $50,000 per award year.
							(f)Reports
								(1)State
				educational agencyEach State educational agency receiving a
				grant under this section shall submit to the Secretary, a report for each
				fiscal year for which a grant is received that describes—
									(A)the programs
				supported by the grant; and
									(B)the results of the
				State educational agency’s monitoring and evaluation of such programs.
									(2)SecretaryThe
				Secretary shall publicly release a copy of the report, including by posting the
				report on the Internet website of the Department of Education.
								(g)DefinitionsIn
				this section:
								(1)Eligible local
				entityThe term eligible local entity means a
				partnership consisting of a local educational agency and not less than 1 of the
				following entities:
									(A)A nonprofit
				organization with experience, or promise of success, in developing,
				administering, and carrying out high-quality financial education or personal
				finance education programs.
									(B)A nonprofit
				organization with experience, or promise of success, in developing,
				administering, and carrying out high-quality professional development for
				teachers that leads to an increase in student academic achievement in subjects
				integral to financial education or personal finance education.
									(C)A recipient of an
				Excellence in Economic Education grant under section 5534.
									(D)An institution of
				higher education.
									(E)A community-based
				organization with experience, or promise of success, in developing,
				administering, and carrying out high-quality financial education or personal
				finance education programs.
									(F)A small or large
				business with experience, or promise of success, in developing, administering,
				and carrying out high-quality financial education or personal finance education
				programs.
									(2)Low-income
				familyThe term low-income family means a family
				below the poverty line, as determined under section 1124(c)(2).
								5534.Grant to
				national organization to improve the quality of financial education
				programs
							(a)AuthorizationFrom
				the amounts appropriated under
				section 5536, the Secretary may award a
				competitive grant to a national nonprofit educational organization that has as
				its primary purpose the improvement of the quality of student understanding of
				personal finance and economics through effective teaching of economics in the
				Nation’s classrooms (referred to in this section as the
				grantee).
							(b)Uses of
				funds
								(1)Direct
				activitiesThe grantee shall use 25 percent of the funds made
				available through the grant for a fiscal year to—
									(A)strengthen and
				expand the grantee’s relationships with State and local personal finance,
				entrepreneurial, and economic education organizations;
									(B)support and
				promote training of teachers who teach a grade from kindergarten through grade
				12 regarding economics, including the dissemination of information on effective
				practices and research findings regarding the teaching of economics;
									(C)support research
				on effective teaching practices and the development of assessment instruments
				to document student understanding of personal finance and economics; and
									(D)develop and
				disseminate appropriate materials to foster economic literacy.
									(2)SubgrantsThe
				grantee shall use 75 percent of the funds made available through the grant for
				a fiscal year to award subgrants to State educational agencies or local
				educational agencies, and State or local economic, personal finance, or
				entrepreneurial education organizations (referred to in this section as the
				recipient). The grantee shall award such a subgrant to pay for the
				Federal share of the cost of enabling the recipient to work in partnership with
				one or more of the entities described in paragraph (3) for one or more of the
				following purposes:
									(A)Collaboratively
				establishing and conducting teacher training programs that use effective and
				innovative approaches to the teaching of economics, personal finance, and
				entrepreneurship.
									(B)Providing
				resources to local educational agencies that desire to incorporate economics
				and personal finance into the curricula of the schools served by the
				agencies.
									(C)Conducting
				evaluations of the impact of economic and financial literacy education on
				students.
									(D)Conducting
				economic and financial literacy education research.
									(E)Encouraging
				replication of best practices to promote economic and financial
				literacy.
									(3)Partnership
				entitiesThe entities described in this paragraph are the
				following:
									(A)A private sector
				entity.
									(B)A State
				educational agency.
									(C)A local
				educational agency.
									(D)An institution of
				higher education.
									(E)An organization
				promoting economic development.
									(F)An organization
				promoting educational excellence.
									(G)An organization
				promoting personal finance or entrepreneurial education.
									(c)Grantee
				applications
								(1)In
				generalTo be eligible to receive a grant under this section, the
				grantee shall submit to the Secretary an application at such time, in such
				manner, and accompanied by such information as the Secretary may
				require.
								(2)Recipient
				applications
									(A)SubmissionTo
				be eligible to receive a subgrant under this section, a recipient shall submit
				an application to the grantee at such time, in such manner, and accompanied by
				such information as the grantee may require.
									(B)ReviewThe
				grantee shall invite the individuals described in subparagraph (C) to review
				all applications from recipients for a subgrant under this section and to make
				recommendations to the grantee regarding the approval of the
				applications.
									(C)ReviewersThe
				individuals described in this subparagraph are the following:
										(i)Leaders in the
				fields of economics and education.
										(ii)Such other
				individuals as the grantee determines to be necessary, especially members of
				the State and local business, banking, and finance communities.
										(d)Administrative
				costsThe grantee and each recipient receiving a subgrant under
				this section for a fiscal year may use not more than 5 percent of the funds
				made available through the grant or subgrant for administrative costs.
							(e)Teacher training
				programsIn carrying out the teacher training programs described
				in subsection (b)(2)(A), a recipient shall—
								(1)train teachers who
				teach a grade from kindergarten through grade 12; and
								(2)encourage teachers
				from disciplines other than economics and financial literacy to participate in
				such teacher training programs, if the training will promote the economic and
				financial literacy of those teachers’ students.
								(f)Involvement of
				business communityIn carrying out the activities assisted under
				this section, the grantee and recipients are strongly encouraged to—
								(1)include
				interactions with the local business community to the fullest extent possible
				to reinforce the connection between economic and financial literacy and
				economic development; and
								(2)work with private
				businesses to obtain matching contributions for Federal funds and assist
				recipients in working toward self-sufficiency.
								(g)Additional
				requirements and technical assistanceThe grantee shall—
								(1)meet such other
				requirements as the Secretary determines to be necessary to assure compliance
				with this section; and
								(2)receive from the
				Secretary such technical assistance as may be necessary to carry out this
				section.
								(h)Federal
				shareThe Federal share of the cost described in subsection
				(b)(2) shall be 50 percent.
							(i)Payment of
				non-Federal shareThe non-Federal share may be paid in cash or in
				kind (fairly evaluated, including plant, equipment, or services).
							(j)Reports to
				congressNot later than 2 years after the date funds are first
				made available to carry out this section, and every 2 years thereafter, the
				Secretary shall submit to the appropriate committees of Congress a report
				regarding activities assisted under this section.
							5535.Supplement,
				not supplantFunds made
				available to carry out this subpart shall be used to supplement, and not
				supplant, other Federal, State, and local funds expended for the purpose
				described in section 5532(a).
						5536.Authorization
				of appropriations
							(a)In
				generalThere are authorized
				to be appropriated such sums as may be necessary to carry out this subpart for
				fiscal year 2011 and each of the 5 succeeding fiscal years.
							(b)Distribution of
				fundsOf the funds appropriated under subsection (a) for each
				fiscal year—
								(1)the Secretary
				shall reserve up to 4 percent to carry out the activities described in section
				5534; and
								(2)shall use the
				remaining funds to carry out section
				5533.
								.
			3.Conforming
			 AmendmentThe table of
			 contents in section 2 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) is amended by striking the item relating to subpart 13 of
			 part D of title V and inserting the following:
			
				
					Subpart 13—Financial Education for
				Students
					Sec. 5531. Short title.
					Sec. 5532. Purpose and goals.
					Sec. 5533. Grants to State educational
				agencies for financial education for students.
					Sec. 5534. Grant to national organization
				to improve the quality of financial education programs.
					Sec. 5535. Supplement, not
				supplant.
					Sec. 5536. Authorization of
				appropriations.
				
				.
		
